Citation Nr: 0316097	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Eligibility for Survivors' and Dependents' Educational 
Assistance (SDEA) under 38 U.S.C.A. Chapter 35


REPRESENTATION

Appellant represented by:	Fleet Reserve Association




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1952 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The case was previously before the Board in November 2001, 
when it was remanded to comply with the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran died in August 1997, at the age of 62; the 
immediate cause of death was metastatic melanoma to the 
thalamus, a brain tumor, with no other medical condition was 
listed as contributing to death but not resulting in the 
underlying cause of death.

3.  The veteran was not service connected for any 
disabilities at the time of his death.

4.  There is no competent medical evidence of a brain tumor, 
melanoma, or any other form of cancer, during the veteran's 
active military service, or during the first post service 
year.

5.  There is no medical opinion linking the veteran's fatal 
brain tumor, or melanoma, with his active military service, 
sun exposure during service, or Agent Orange exposure during 
service.

6.  The fatal metastatic melanoma to the thalamus was not the 
result of disease or injury during the veteran's active 
military service.

7.  There is no medical evidence showing that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.

8.  A total rating was not in effect for 10 continuous years 
before the veteran's death, or from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

9.  The appellant has not identified that she wishes to 
challenge any earlier RO decision for clear and unmistakable 
error (CUE) as part of her claim; she simply asserts that she 
warrants DIC benefits under 38 U.S.C. § 1318.

10.  There is no showing of error in any rating decision that 
has any bearing on entitlement to total disability 
compensation.





CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service, 
or which could be presumed to have been incurred in service, 
did not cause the veteran's death and did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002). 

2.  The criteria for an award of DIC benefits are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2002).

3.  The veteran's death is not service-connected and the 
appellant is not entitled to benefits under 38 U.S.C.A. 
Chapter 35.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate the claim in a letter dated December  
2001.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on her claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2002).

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2) (2002).  

"Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3) 
(2002).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4) (2002).  

In this case, the death certificate shows that the veteran 
died in August 1997, at the age of 62.  The immediate cause 
of death was metastatic melanoma to the thalamus, a brain 
tumor.  No autopsy was conducted.  No other medical condition 
was listed as a significant condition contributing to death 
but not resulting in the underlying cause of death.  

At this point the Board notes that melanoma is a form of skin 
cancer.  In the veteran's case this cancer metastasized to 
the brain.  "Webster's Dictionary defines Metastasis as (a) 
Transfer of a disease producing agence [sic] from the site of 
the disease to another part of the body.  (B) A secondary 
metastatic growth of a malignant tumor."  

The court has also held that: 

  "Metastasis" is the "transfer of a disease 
producing agency (as cancer cells . . .) from an 
original site of disease to another part of the 
body with a development of a similar lesion in the 
new location."  Webster's Medical Desk Dictionary 
430 (1986).  Prostate cancer which has 
metastasized to the bone is not the creation of 
bone cancer.  

Monts v. Brown, 4 Vet. App. 379, 381 (1993).

The Board could provide numerous other definitions but they 
would be repetitious and duplicative.  As seen from the 
definitions above, "metastasis" is the spreading of a 
disease from one part of the body to another.  Basically the 
veteran had some form of malignant skin cancer that spread to 
his brain and ultimately killed him.  Review of the entirety 
of the medical evidence of record reveals that the primary 
site of the melanoma was never identified.  

The veteran's active service extended from November 1952 to 
June 1974.  He retired after over 20 years of service.  
Review of the evidence of record reveals that the veteran 
never filed a claim for service connection for any 
disability.  

Because the veteran was not service connected for any 
disability at the time of his death, service connection for 
the cause of the veteran's death cannot be granted on this 
basis.  However, in deciding the claim for service connection 
for the cause of the veteran's death, the Board must also 
consider whether the disabilities that caused the veteran's 
death, that is, metastatic melanoma of the thalamus, may be 
service-connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2002).  Cancer may 
be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

As noted above, the veteran's melanoma is a malignant skin 
cancer that spread to his brain and ultimately caused his 
death.  The RO has obtained the veteran's service medical 
records and they appear to be complete.  There is no 
indication in any of the service medical records that the 
veteran had any complaints or diagnoses of skin cancer or a 
brain tumor during service or within the first year after he 
separated from service.  

The appellant has also asserted that the veteran's sun 
exposure during service caused his malignant melanoma.  The 
veteran did retire after serving over 20 years in the Navy.  
During service he was at times stationed aboard Naval 
vessels.  As such, the Board does not doubt that the veteran 
was exposed to sunlight during service.  However, the veteran 
retired from service in 1974 and he died in 1997.  There is 
no evidence of record showing that the veteran had any skin 
cancer during service or during the two decades between his 
separation from service and his death.  As such, the 
preponderance of the evidence is against the claim on this 
basis.  

The appellant has also claimed that the veteran's fatal 
malignant melanoma was the result of the veteran's exposure 
to Agent Orange during service.  VA regulations provide that, 
if a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2002).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2002).  At this point we note that the 
veteran was awarded the Vietnam Service Medal.  However, his 
service personnel records indicate he served aboard a Navy 
ship in the Vietnam area of operations.  There is no specific 
evidence that the veteran's ship actually put into port in 
Vietnam, except for a statement from a service buddy.  For 
the purpose of this analysis the Board will accept that the 
veteran's Navy service was in the waters offshore and 
involved visitation in the Republic of Vietnam.  As such he 
is presumed to have been exposed to Agent Orange during 
service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630 -
27641 (May 20, 2003)(emphasis added); See also Notice, 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 
1999).  

In the present case the veteran died of malignant melanoma, a 
skin cancer, which spread to his brain and killed him.  
Melanoma is not one of the diseases warranting service 
connection on a presumptive basis because of Agent Orange 
exposure during service.  Moreover, skin cancer and brain 
tumors are on the list of diseases which the Secretary has 
specifically determined do not warrant presumptive service 
connection because of Agent Orange exposure.  As such, the 
preponderance of the evidence is against the claim on this 
basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

In the instant case there is no competent medical evidence of 
record which links the veteran's fatal melanoma to Agent 
Orange exposure during service.  An October 1999 letter from 
Dr. Cavanaugh, a private physician, specifically indicated 
that he had "no information as to the relationship between 
Agent Orange and metastatic melanoma to the brain."  The 
appellant claims that an April 1986 private medical record 
provides linking evidence.  However, this record refers to 
complaints of shortness of breath and numbness of the 
extremities which the veteran reported having in Vietnam.  
This record does not in anyway relate the veteran's fatal 
melanoma to service or to Agent Orange exposure.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
veteran died of metastatic melanoma to the brain 
approximately two decades after he retired from service.  
There is no evidence of record which in any way relates the 
veteran's fatal cancer to military service, sun exposure 
during service, or to Agent Orange exposure during service.  


III.  Dependency and Indemnity Compensation (DIC) under 
38 U.S.C. § 1318

The appellant, the widow of the veteran, claims that she is 
entitled to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C. § 1318.  The applicable law 
states:  

(a)  The Secretary shall pay benefits under this chapter 
to the surviving spouse and to the children of a 
deceased veteran described in subsection (b) of this 
section in the same manner as if the veteran's death 
were service connected.

(b)  A deceased veteran referred to in subsection (a) of 
this section is a veteran who dies, not as the result of 
the veteran's own willful misconduct, and who was in 
receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a 
service-connected disability rated totally disabling if-

(1)  the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death; 
(2)  the disability was continuously rated totally 
disabling for a period of not less than five years 
from the date of such veteran's discharge or other 
release from active duty; or  
(3)  the veteran was a former prisoner of war who 
died after September 30, 1999, and the disability 
was continuously rated totally disabling for a 
period of not less than one year immediately 
preceding death.  

38 U.S.C.A. § 1318 (West 2002).

As noted above, the death certificate shows that the veteran 
died in August 1997, at the age of 62.  The immediate cause 
of death was metastatic melanoma to the thalamus, a brain 
tumor.  No autopsy was conducted.  No other medical condition 
was listed as a significant condition contributing to death 
but not resulting in the underlying cause of death.  

The veteran's active service extended from November 1952 to 
June 1974.  He retired after over 20 years of service.  
Review of the evidence of record reveals that the veteran 
never filed a claim for service connection for any 
disability.  As such, he was not service connected for any 
disability and was not receiving, or entitled to receive, any 
disability payment let alone a total disability rating.  

The applicable VA regulations which implement 38 U.S.C. 
§ 1318 are found at 38 C.F.R. § 3.22.  The current version of 
the regulations became effective January 21, 2000.  The 
regulations state:

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected, if: 

(1) The veteran's death was not the result of his or 
her own willful misconduct, and 

(2) At the time of death, the veteran was receiving, 
or was entitled to receive, compensation for service-
connected disability that was: 

(i) Rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death; 

(ii) Rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least 5 years immediately preceding death; 
or 

(iii) Rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 
1999. 

(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but 
was not receiving compensation because: 

(1) VA was paying the compensation to the veteran's 
dependents; 

(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness 
of the veteran; 

(3) The veteran had applied for compensation but had 
not received total disability compensation due solely 
to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; 

(4) The veteran had not waived retired or retirement 
pay in order to receive compensation;

(5) VA was withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2);

(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total 
service-connected disability rating; or 

(7) VA was withholding payments under 38 U.S.C. 5308 
but determines that benefits were payable under 38 
U.S.C. 5309.  

38 C.F.R. § 3.22 (2002).

As noted above, the current regulations found at 38 C.F.R. 
§ 3.22 became effective January 21, 2000.  Prior to this 
there had been a concept explored in case law that 38 U.S.C. 
§ 1318 authorized a "hypothetical entitlement" to 
compensation and thus to DIC.  See, Marso v. West, 13 Vet. 
App. 260 (1999).  However, the regulations which were 
published and became effective January 21, 2000 specified 
that 38 U.S.C.A. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.  
See, Notice, 65 Fed.Reg. 3388 -3392 (January 21, 2000).  

The appellant filed her claim prior to January 2000.  
Normally, where regulations change during the course of an 
appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This determination depends on the facts of the particular 
case and, therefore, is made on a case-by-case basis.  
VAOPGCPREC 11-97 at 2.  However, the new regulations are not 
substantive in nature.  Rather they are merely interpretive 
in that they restate VA's position that 38 U.S.C.A. § 1318 
does not authorize, and has never authorized, any 
"hypothetical entitlement" to compensation.  See, Notice, 
65 Fed.Reg. 3388 -3392 (January 21, 2000).  

As a result of the publication of the recent regulations, 
entitlement to § 1318 benefits can be established:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  See National Organization of Veterans' Advocates 
Inc., v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir 2003) (NOVA II).

In the present case the appellant has not really made any 
specific claim other than that she believes that she is 
entitled to DIC under 38 U.S.C. § 1318.  She has referred to 
the fact that the veteran had been diagnosed with 
hypertension, diabetes mellitus, and neuropathy subsequent to 
service.  However, we again note that the veteran did not 
ever file a claim for service connection for any disability 
after he retired from service.  Even if the veteran was 
service connected for those disabilities, which he was not, 
there is no indication that he would have been "rated by VA 
as totally disabling for a continuous period of at least 10 
years immediately preceding death."  38 C.F.R. 
§ 3.22(a)(2)(i) (2002).  

The Board has considered whether the veteran was not 
receiving the 100 percent compensation because "veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date"  
38 C.F.R. § 3.22 (b)(3)(2002).  However, the appellant's 
claim fails on this basis also.  The veteran never filed any 
claim for compensation during his life time.  As such, there 
cannot have been any error because no claim had been made and 
no VA decision ever rendered. 

Applicable criteria provide that previous determinations on 
which an action was predicated will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a)(2002).

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
either (1) the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighted or evaluated 
will not suffice), or (2) the law in effect at that time was 
incorrectly applied; and the error must be undebatable and 
(3) of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(4) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(upholding the validity of 38 C.F.R. § 3.105(a)).  

After a review of the record, the Board concludes that the 
appellant has not raised a specific CUE claim.  Instead, she 
merely asserts that she warrants DIC benefits under 38 U.S.C. 
§ 1318.  There are some vague allegations related to the 
veteran's nonservice connected disabilities which manifested 
after service and prior to his death, but the veteran never 
field a claim for service connection for any disability.  As 
such, the appellant cannot identified any rating decision she 
claims contains CUE because none exist.  She simply asserts 
that she deserves entitlement to DIC, which is not a valid 
basis for 1318 DIC benefits in this case, as noted above.  

As stated above, the appellant has not specified any rating 
decision as being erroneous.  Nevertheless, the Board has 
considered whether there was error in the rating decisions of 
record and, as discussed above, has not found that the 
veteran ever filed any claim for compensation which would 
have resulted in a denial of total disability compensation 
such as would bear on a finding of entitlement to DIC 
benefits.

IV.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.

A surviving spouse of a veteran, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. 
§§ 21.3020, 21.3021 (2002).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service-
connected disability at the time of his death, the veteran's 
surviving spouse is not eligible for such benefits, and 
entitlement to Dependents' Educational Assistance is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a) (West 
2002); 38 C.F.R. §§ 21.3020, 21.3021 (2002).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law-analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.

Therefore, the claim for entitlement to Dependents' 
Educational Assistance is denied.  




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to benefits under 38 U.S.C.A. Chapter 35 is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

